         Case 1:17-cv-01789-DLC Document 457 Filed 09/27/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



 SECURITIES AND EXCHANGE
 COMMISSION,

                               Plaintiff,

                       v.                                CASE NO. 17-CV-1789 (DLC)

 LEK SECURITIES CORPORATION, et al,

                               Defendants.


     PLAINTIFF’S OPPOSITION TO DEFENDANTS PUSTELNIK, FAYYER AND
        AVALON’S MOTION IN LIMINE TO PRECLUDE THE SEC FROM
             INTRODUCING EVIDENCE CONCERNING TRADING
                 CONDUCTED THROUGH LIME BROKERAGE

       Plaintiff Securities and Exchange Commission (“SEC”) respectfully submits this

opposition to the Motion in Limine filed by defendants Avalon FA Ltd (“Avalon”), Nathan

Fayyer (“Fayyer”), and Sergey Pustelnik (“Pustelnik”) (collectively, “Defendants”) seeking to

preclude the SEC from introducing evidence of trading through Lime Brokerage (“Lime”). ECF

Nos. 430-431. The evidence at issue involves Cross-Market Trading in which the Defendants—

in particular Pustelnik—played central roles. The evidence is highly probative of the

Defendants’ involvement in the Cross-Market Trading and the steps they took to carry out and

facilitate the trading. The Defendants identify no unfair prejudice that would result from the

introduction of this evidence. Nor does the evidence risk confusing the jury. On the contrary,

the straightforward evidence will show that when the Avalon traders executing the strategy grew

dissatisfied with Lek Securities Corporation (“Lek Securities”), Pustelnik—using an entity

owned by Fayyer—moved the Cross-Market Trading to another firm, Coastal Management

                                                1
          Case 1:17-cv-01789-DLC Document 457 Filed 09/27/19 Page 2 of 6



(“Coastal”), where the traders conducted the trading through Coastal’s account at Lime. The

evidence will further show that once the traders began trading through Lime, personnel from the

Financial Industry Regulatory Authority (“FINRA”) contacted Lime and advised Lime officials

of the potentially manipulative nature of the trading. Lime proceeded to shut off the trading, but

Pustelnik, undeterred, brought the trading back to Lek Securities. This evidence is directly

relevant to the Defendants’ involvement in, and liability for, the Cross-Market Trading. The

Motion should be denied.

  I.     THE DEFENDANTS’ INVOLVEMENT IN TRADING THROUGH LIME

         Avalon began executing the Cross-Market Trading through Lek Securities in 2012. 1 See

Ex. 1, at 222. 2 In March 2013, after Lek Securities was slow to implement technological

advances requested by Pustelnik and Avalon, Pustelnik orchestrated the strategy’s move to an

account at Lime, a broker-dealer with superior technology. See Exs. 2-4; see also Ex. 1, at

283:12-14 and Ex. 5, at 475:13-17. The trading through Lime was executed through an account

held by Coastal, a firm owned by a long-time associates of Pustelnik. Ex. 5, at 477:12-17.

         Specifically, Defendant Pustelnik introduced Avalon’s traders to Coastal (Ex. 5, at

475:13-17, 476:6-13) and acted as a liaison between the traders and Coastal, working closely

with Coastal employees concerning the technical specifications needed for the strategy, as well

as operational issues such as the amount of buying power to be provided for the strategy. See

Exs. 6-12. It was no secret to Mr. Pustelnik that the Cross-Market Trading that he discussed in

detail with Coastal was being executed through Coastal’s account at Lime. See Exs. 2, 3, 10, 13;

see also Ex. 14, at 152:15-20 and 161:4-17.


    1
      In this opposition, the Cross-Market Manipulation, which involves trading in stocks to affect the prices of
options, is referred to as Cross-Market Trading.
    2
      Exhibits to the Declaration of Sarah S. Nilson, dated September 27, 2019, which is being simultaneously
submitted in support of this opposition, are referred to as “Ex. __” throughout.

                                                          2
          Case 1:17-cv-01789-DLC Document 457 Filed 09/27/19 Page 3 of 6



        The traders executing the Cross-Market Trading through Coastal did so through Blaise

Greys, another entity owned by Defendant Fayyer. Ex. 5, at 501:7-14; ECF No. 65, at ¶ 21. 3 The

SEC’s evidence shows that both Fayyer and Pustelnik were involved in the Coastal-Blaise Greys

relationship: the Contact Information sheet for Blaise Greys provided to Coastal lists Fayyer as

one of Blaise Greys’ members and provides the phone numbers of both Pustelnik and Fayyer.

Ex. 15; Ex. 5, at 501:21-23; Ex. 16, at 33:19-24.

        Fayyer is the owner of a Blaise Greys’ bank account held at the Turks and Caicos

Banking Company (“Blaise Greys Turks and Caicos Account”), where Defendant Avalon also

had a bank account. Ex. 17. The Blaise Greys Turks and Caicos Account was included on a list

of bank accounts and other “assets” within Avalon’s internal records, which were kept on an

Avalon computer server that was maintained at Pustelnik’s residence (“Avalon Server”). Ex.

18. 4 During the period when the Cross-Market Trading was executed through Coastal’s account

at Lime, Coastal transferred over $500,000 into the Blaise Greys Turks and Caicos Account

controlled by Fayyer. Exs. 19, 20. Avalon tracked these proceeds on the internal

“MoneyLedger” maintained on the Avalon Server. Ex. 21.

        Shortly after the traders started executing the Cross-Market Trading through Coastal’s

account at Lime, FINRA contacted Lime and advised the firm that the trading was potentially

manipulative. Ex. 22, at 258:16-259:2; Ex. 24. Lime thereafter terminated the trading, and

subsequently entered into a settlement with FINRA concerning the activity. Ex. 22, at 259:13-

16, 263:12-25; Ex. 23. The trading then moved back to Lek Securities. See Ex. 14, at 161:4-17.



    3
       The Defendants complain that the trading through Lime was conducted “by some other entity not identified by
the SEC – but definitely not Avalon.” ECF No. 431, at 1. The Defendants are fully aware of the identity of this
entity; it was an entity owned by Fayyer himself.
     4
       This same document also noted that a “Blaise Greys” account “held at” “Coastal” would be used to “Msk
trade Activ w Zhabo [sic].” Id.; see also Ex. 1, at 285:3-6 (noting Szabo is a principal of Coastal).

                                                        3
            Case 1:17-cv-01789-DLC Document 457 Filed 09/27/19 Page 4 of 6




 II.      THE TRADING THROUGH LIME IS DIRECTLY RELEVANT TO THE
          CLAIMS AT ISSUE IN THIS CASE

          The Defendants complain that “there is no allegation, much less evidence, that any of the

remaining Defendant’s [sic] participated in, knew of, or most importantly profited from any of

the trading performed by the unidentified entity through Lime Brokerage.” ECF No. 431, at 2.

But as set forth above, the SEC’s evidence shows that both Defendants Pustelnik and Fayyer

were intimately involved in the efforts to move the Cross-Market Trading to Coastal’s account at

Lime, and that profits from the trading were deposited into an account held by a Fayyer-owned

entity, and tracked in Avalon’s internal records. 5

          The Defendants also contend that the conduct is irrelevant. ECF No. 431, at 2-3.

Evidence is relevant under Fed. R. Evid. 401 if it “has any tendency to make a fact more or less

probable than it would be without the evidence” and “the fact is of consequence in determining

the action.”

          Here, the Defendants’ involvement in the Cross-Trading Trading through Coastal/Lime—

in particular Pustelnik’s personal involvement in moving the strategy from Lek Securities to

Coastal, his knowledge of the details and technical specifications about the trading, and any

awareness that FINRA viewed this specific trading through Lime as manipulative—are highly

probative of his state of mind and intent, and thus have direct relevance to his liability for the

manipulative trading. Avalon and Fayyer’s receipt of proceeds from the trading are also relevant

to motive. These are all pieces of evidence that have a tendency to make it more probable that

the Defendants were directly involved in the Cross-Market Trading, that they understood the




    5
        The SEC’s Complaint alleges Pustelnik’s involvement in these actions in detail. ECF No. 1, at ¶¶ 9, 110-116

                                                          4
         Case 1:17-cv-01789-DLC Document 457 Filed 09/27/19 Page 5 of 6



trading, and that they understood it to be wrongful.

       The Defendants also argue that evidence concerning the trading through Lime will

“confuse the jury and is highly prejudicial to the Defendants.” ECF No. 431, at 3. But they

neglect to identify any confusion or prejudice that might result, and it is difficult to conceive of

any beyond the fact that the evidence tends to prove the Defendants’ liability for the trading.

“Because virtually all evidence is prejudicial to one party or another, to justify exclusion under

Rule 403 the prejudice must be unfair.” Costantino v. Herzog, 203 F.3d 164, 174 (2d Cir. 2000)

(emphasis in original, citations omitted). The Defendants identify no “adverse effect” (beyond

tending to show liability) that might make the introduction of the trading through Lime unfair.

See id. at 174-175 (noting that evidence is unfair only if it involves “some adverse effect beyond

tending to prove a fact or issue that justifies admission.”). To the contrary, the evidence is highly

probative of the Defendants’ state of mind and motive, and even if some prejudice could be

shown, it certainly does not “substantially outweigh[]” its probative value. Fed. R. Evid. 403.

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ motion in limine should be denied.

Dated: September 27, 2019                              Respectfully submitted,


                                                       /s/ Sarah S. Nilson
                                                       David J. Gottesman
                                                       Olivia S. Choe
                                                       Sarah S. Nilson
                                                       U.S. Securities and Exchange Commission
                                                       100 F Street N.E.
                                                       Washington, D.C. 20549
                                                       Tel.: (202) 551-6109 (Nilson)
                                                       Fax: (202) 772-9292
                                                       Email: NilsonS@sec.gov

                                                       Attorneys for Plaintiff



                                                  5
         Case 1:17-cv-01789-DLC Document 457 Filed 09/27/19 Page 6 of 6



                              CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed via CM/ECF and thereby served

on all counsel of record.



Dated: September 27, 2019                         /s/ Sarah S. Nilson
                                                  Sarah S. Nilson




                                              6
